   Case 1:18-cr-00036-JPO Document 272 Filed 03/05/19 Page 1 of 4




                                     March 5, 2019

By ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

       Re:       United States v. David Middendorf, et al., 18 Cr. 36 (JPO)

Dear Judge Oetken:

        We write in further support of our objections to the Court’s draft jury charge on the
wire fraud charges in this case. As both parties’ proposed requests to charge reflect, see
Dkt. 176 at 19; Dkt. 197 at 25, the Indictment plainly alleges an embezzlement theory of
fraud in charging “a scheme to defraud the PCAOB by misappropriating, embezzling,
obtaining, sharing, and using the PCAOB’s property . . . in breach of duties of
confidentiality and other duties owed by former or current PCAOB employees to the
PCAOB.” Indictment ¶¶ 97, 99, 101. Accordingly, the jury must be instructed that a
defendant cannot “participate,” “devise,” “aid and abet,” or “conspire” to engage in a
scheme to defraud the PCAOB of its property if the embezzlement was already
accomplished by the time the defendant learned of it.

      Earlier today, the Court stated that it saw the charges in this case as alleging a
“Carpenter” theory of fraud, not an embezzlement theory of fraud:

       THE COURT: I have thought a lot about this. I think this is a Carpenter
       confidential information case. I don't think it collapses to embezzlement. I don’t
       think that a wire fraud of the type charged here just becomes an embezzlement
       charge, and therefore I’m not planning to put in all that embezzlement stuff,
       although we can talk about it.

Tr. (3/5/19) 2999:24-3000:4. Respectfully, the Court is mistaken to draw a distinction
between a “Carpenter” case and an “embezzlement” case because Carpenter is an
    Case 1:18-cr-00036-JPO Document 272 Filed 03/05/19 Page 2 of 4
March 5, 2019
Page 2
embezzlement case. The Carpenter opinion, in rejecting the defendants’ argument that the
Wall Street Journal reporter’s breach of his duty of confidentiality was not fraudulent,
explained that “[t]he concept of ‘fraud’ includes the act of embezzlement, which is the
‘fraudulent appropriation to one own’s use of the money or goods entrusted to one’s care
by another.’” Carpenter v. United States, 484 U.S. 19, 27 (1987) (emphasis added)
(quoting Grin v. Shine, 187 U.S. 181, 189 (1902)). The Supreme Court has since
reaffirmed that Carpenter should be understood as nothing more than a “species” of fraud
by embezzlement. See United States v. O’Hagan, 521 U.S. 642, 654 (1997) (“The
undisclosed misappropriation of [a company’s] confidential information, in violation of a
fiduciary duty, the Court said in Carpenter, constitutes fraud akin to embezzlement—‘the
fraudulent appropriation to one’s own use of the money or goods entrusted to one’s care by
another.’” (emphasis added) (quoting Carpenter, 484 U.S. at 27)). 1

        In this case, the terms misappropriation, embezzlement, and a “Carpenter” theory
of fraud should be understood as synonymous and interchangeable. “Misappropriation” as
used in the fraud case law does not mean merely “obtaining” property wrongly; it is a
shorthand used to describe the fraudulent misappropriation of money property in violation
of a duty of trust and confidence that the misappropriator owes to the owner of the
information. See O’Hagan, 521 U.S. at 653 (“We observe, first, that misappropriators, as
the Government describes them, deal in deception. A fiduciary who pretends loyalty to the
principal while secretly converting the principal’s information for personal gain, ‘dupes’ or
defrauds the principal.”) (internal quotation marks and citation omitted).

         The act of fraud, that is to say, the act of deception, is not the taking of the property;
it a fraud of omission that the embezzler commits when he violates a duty of trust and
confidence to his principal by converting its property with the intent to use it for his
personal gain without disclosing his breach of that duty. See O’Hagan, 521 U.S. at 643
(“Because the deception essential to the misappropriation theory involves feigning fidelity
to the source of information, if the fiduciary discloses to the source that he plans to trade on


1
  An “embezzlement” theory of fraud charged under the wire fraud statute and an
“embezzlement” theory charged under a different fraud statute do not differ in the essential
nature of the fraudulent scheme (under both, it is common-law embezzlement); they differ
only in the means or object of the scheme to defraud. So, for example, while a wire fraud
embezzlement scheme requires a use of the wires in furtherance of a scheme to obtain
money or property, the embezzlement scheme addressed in United States v. Sampson, 898
F.3d 270 (2d Cir. 2018), was charged under 18 U.S.C. § 666(a)(1)(A), which requires that
the object of the scheme be defrauding at least $5000 in property from an organization or
government agency that receives at least $10,000 in federal funds.
    Case 1:18-cr-00036-JPO Document 272 Filed 03/05/19 Page 3 of 4
March 5, 2019
Page 3
the nonpublic information, there is no ‘deceptive device’….”); Carpenter, 484 U.S. at 27-
28 (finding Wall Street Journal employee’s promise not to reveal prepublication
information “became a sham,” and that he “appropriat[ed] its confidential information for
his own use, all while pretending to perform his duty of safeguarding it”); Sampson, 898
F.3d at 277-78 & n.5 (holding that “conversion” does not become embezzlement until the
fiduciary forms the “intent to defraud,” i.e., “a specific intent to deceive or cheat”).

       If there is no breach of a duty or other misrepresentation, then there can be no fraud,
by wires or otherwise. A fraud is not established, as the has Court suggested, merely
through the “depriv[ation] of [a] right to exclusive use of confidential information.” Tr.
(3/5/19) 3000:5-6. Rather, the deprivation of the property interest must be executed
through fraudulent means. See United States v. Finnerty, 533 F.3d 143, 148-49 (2d Cir.
2008) (defendant could not be convicted of fraud by stealing information from his trading
customers where “the government undertook to prove no more than garden variety
conversion” and did not prove a misrepresentation or the breach of a duty).

        But no defendant can “devise,” “participate” in, “aid and abet,” or “conspire” to
agree to a scheme to defraud after that act of fraud—here, embezzlement—is already
complete. See United States v. Freeman, 498 F.2d 569, 575 (2d Cir. 1974) (reversing
conviction of defendant as she could not be convicted of narcotics conspiracy or
substantive crime for transporting money after narcotics transaction had been completed);
Bollenbach v. United States, 326 U.S. 607, 611 (1946) (holding defendant could not be
convicted as principal or aider-and-abettor for “fencing” stolen property after elements of
crime were complete); Rosemond v. United States, 134 S. Ct. 1240, 1249 (2014) (holding
defendant could not be found guilty of aiding-and-abetting the use of a gun in furtherance
of a drug crime where did not know in advance that his accomplice had a gun); United
States v. Hamilton, 334 F.3d 170, 180 (2d Cir. 2003) (“A person cannot be found guilty of
aiding and abetting a crime that already has been committed.”) (citation omitted); United
States v. Shulman, 624 F.2d 384, 387 (2d Cir. 1980). 2

      Nothing in Carpenter speaks to, let alone contradicts, these legal principles. In
Carpenter, all of the defendants agreed in advance that the Wall Street Journal reporter—
Mr. Winans—would embezzle the Journal’s confidential information by sharing it with his


2
  The Second Circuit has squarely held that the fraudulent act of embezzlement is
“complete” once a fiduciary converts property to his own use with the intent to defraud the
principal. Sampson, 898 F.3d at 277-78; accord United States v. Czubinski, 106 F.3d 1069,
1074-76 (1st Cir. 1997) (holding defendant could not be convicted of wire fraud scheme to
defraud IRS of property interest in confidential information until and unless he formed an
intent to deprive IRS of property, thereby completing the fraud).
   Case 1:18-cr-00036-JPO Document 272 Filed 03/05/19 Page 4 of 4
March 5, 2019
Page 4
coconspirators so that they could trade on it. See Carpenter, 484 U.S. at 23 (noting Mr.
Winans “entered into a scheme in October 1983 with Peter Brant and petitioner Felis … to
give them advance information as to the timing and contents of the ‘Heard’ column,” and
that the conspirators agreed that “[p]rofits were to be shared … and that the scheme would
not affect the journalistic purity of the ‘Heard’ column”); see also Ex. A (Brief for the
United States at 5-6, Carpenter, No. 86-422 (U.S. May 29, 1987)); Ex. B (Brief for
Petitioners at 4-5, Carpenter, No. 86-422 (U.S. Feb. 28, 1987)). Accordingly, nobody in
Carpenter challenged when the scheme to defraud by embezzlement ended because they
were all in on it from the beginning. Moreover, as the Court knows, because Carpenter
was a bench trial, there was no need for the trial court to parse the details of how to instruct
a jury on what constitutes fraud—especially who can devise or participate in an alleged
scheme to defraud and when that scheme ends. Here, however, these issues are critical to
the defense’s theory of the case. The jury must be instructed appropriately such that they
can separate what constitutes participating in the charged scheme to engage in fraud from
mere after-the-fact use of already-stolen property.

        Accordingly, for the reasons stated in Mr. Middendorf’s proposed requests to
charge and our letter to the Court dated March 4, 2019, the jury must be instructed that a
defendant in Mr. Middendorf’s shoes cannot be convicted of “fraud”—as a principal, aider-
and-abettor, or conspirator—if he did not learn of a plan to engage in a fraudulent act to
obtain the PCAOB’s property, here, that is, to embezzle the PCAOB’s confidential
information, until after the fiduciary (the current or former PCAOB employee) had already
completed the act of fraud by converting the PCAOB’s property with the intent to use it for
his personal gain. See Dkt. 197 at 27-28, 37-38; accord Dkt. 268 at 7-10, 12.

                                         Respectfully submitted,


                                           /s/
                                         Amy Lester
                                         Nelson A. Boxer
                                         Alexandra R. Clark
                                         Noam Greenspan
                                         Petrillo Klein & Boxer LLP
                                                 - and -
                                         Gregory S. Bruch
                                         Khiran Sidhu
                                         Bruch Hanna LLP

                                         Counsel for David Middendorf
